BOWEN, Presiding Judge.
The revocation of the probation of John R. Powell is due to be reversed on authority of Hollingsworth v. State, 410 So.2d 133 (Ala.Cr.App.1981), cert. quashed, 410 So.2d 134 (Ala.1982). A trial court may not properly revoke probation on the basis of a prior conviction without first affirmatively establishing that the probationer was represented by counsel or intelligently waived counsel at the time of entering the guilty plea. Hollingsworth, supra. Additionally, the record does not contain a written statement by the judge as to the evidence relied on in revoking the probation. Armstrong v. State, 294 Ala. 100, 312 So.2d 620 (1975).
The judgment of the circuit court revoking Powell’s probation is reversed and this cause is remanded.
REVERSED AND REMANDED.
All Judges concur.